Case 5:18-cr-00693-DAE Document 16 Filed 10/11/18 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
THE UNITED STATES OF AMERICA §
§
VS § CAUSE NO: 5:]8-CR-00693-DAE
§
§

JESUS MARIO MATA HERNANDEZ

I_)HENDANT’S MOTION FOR SUBSTITUTION OF COUNSEL
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES, JESUS MARIO MATA HERNANDEZ, Defendant in the above-entitled
and numbered cause, and moves this Court to allow the substitution of ALAN BROWN and
ALEX J. SCHARFF of Bexar County, Texas, practicing attorneys licensed to practice law in the
F ederal Courts of the State of Texas in the place and stead of the Honorable MOLLY LIZABETH
ROTH, likewise a practicing attorney licensed to practice law in the Federal Courts of the State of
Texas, as attorney for the above-named Defendant in this cause. In support of this motion, the
Defendant would show unto the Court at follows:

I.
The Honorable MOLLY LIZABETH ROTH is the attorney of record in this cause.
ll.

The Defendant now desires to have ALAN BROWN and ALEX J. SCHARFF represent

him as retained counsel and to appear as counsel of record on Defendant's behalf.
III.
Counsel will provide the Honorable MOLLY LIZABETH ROTH with a copy of this

Motion via email.

Case 5:18-cr-00693-DAE Document 16 Filed 10/11/18 Page 2 of 4

WHEREFORE, PREMISES CONSIDERED, the Defendant prays that this Court permit

the substitution of counsel as requested above in this cause.

Respectfully submitted,

 

DEFENDANT LAW OFFICES OF ALAN BROWN
222 MAIN PLAZA
SAN ANTONIO, TEXAS 78205
(210) 227-5103 (O)
(210) 225-2481 (F)
state@lawot`ticesofalanbrown.com

/S/
ALAN BROWN
BAR NO. 0309000

/S/
ALEX J SCl-IARFF
BAR NO. 17727350

ATTORNEYS FOR DEFENDANT

Case 5:18-cr-OO693-DAE Document 16 Filed 10/11/18 Page 3 of 4

CERTIFICATE OF SERVICE
I hereby certify that on the lOth day of October 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system Which will send notification of such filing to

the following:
U.S. Attorney’s Office /S/
800 Franklin, Suite 280 ALAN BROWN

Waco, TX 76701 BAR NO. 0309000

Case 5:18-cr-OO693-DAE Document 16 Filed 10/11/18 Page 4 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
THE UNITED STATES OF AMERlCA §
§
VS § CAUSE NO: 5:18-CR-00693-DAE
§
JESUS MARIO MATA HERNANDEZ §

ORDER

 

On this date came to be considered Defendant’s Motion For Substitution Of Counsel. After
consideration of same, the Court is of this opinion that said Notice is hereby
(GRANTED) (DENIED).

IT IS HEREBY FURTHER ORDERED THAT:

 

 

 

SIGNED and ENTERED on this the day of , 2018.

